--------------------------------------------------------------------------------

Exhibit 10.01

LOEWS CORPORATION
DEFERRED COMPENSATION PLAN
amended and restated as of January 1, 2008





     
August 1, 2008




 
 

--------------------------------------------------------------------------------

 
 
1.
PURPOSE

The purpose of the Loews Corporation Deferred Compensation Plan (the “Plan”) is
to provide non-employee directors of Loews Corporation (the “Corporation”),
select management employees of the Corporation and select management employees
of certain of its Subsidiaries and Affiliates (hereinafter, with the
Corporation, collectively referred to as the “Company”) as determined by the
Administrative Committee for the Deferred Compensation Plan, an opportunity, in
accordance with the terms and conditions set forth herein, to defer, on a
non-qualified basis, compensation that would otherwise be payable currently.


2.
ADMINISTRATION

The Plan shall be administered by a committee (the “Administrative Committee for
the Deferred Compensation Plan”, hereinafter referred to as the “Committee”)
consisting of at least three members appointed by the Board of Directors of the
Corporation (the “Board”). The Committee shall have the sole and complete
authority to interpret the terms and provisions of the Plan, to adopt, alter or
repeal such administrative rules, regulations or practices governing the
operation of the Plan and make all other determinations as it shall from time to
time deem necessary, advisable or appropriate. The decisions, actions,
determinations and records of the Committee shall be conclusive and binding upon
the Company and all persons having or claiming to have any right or interest in
or under the Plan.  The Committee may appoint a person or persons to administer
the Plan on a day-to-day basis.


3.
ELIGIBILITY

The Committee shall have the sole and absolute discretion to select those
individuals who shall participate in the Plan (“Participants”) and shall
determine the extent to which Participants can defer compensation.


4.
ELECTION TO DEFER

(a)
A Participant may elect to defer receipt of a portion of his/her compensation
(as defined in Paragraph 10 hereunder) as (and to the extent) permitted by the
Committee.  A Participant shall also elect the rate of interest to be applied to
the deferral in accordance with the Company’s procedures with respect to such
deferral.



(b)
The election by a Participant to defer compensation shall be made before the
beginning of the calendar year in which such compensation is earned.



(c)
A Participant must make an election as to the amount deferred with respect to
each calendar year of participation in the Plan. Amounts deferred under this
Paragraph 4 shall be referred to as the “Deferred Amounts”. Election forms for
Participants to defer compensation shall be provided by the Committee, and all
such elections shall be made in writing on such forms.



(d)
All amounts deferred prior to January 1, 2005 together with any income earned
thereon are deemed “grandfathered” pursuant to Section 409A of the Internal
Revenue Code, as amended, the Treasury Regulations issued thereunder and all


 
2

--------------------------------------------------------------------------------

 
 
other applicable guidance (“Section 409A”), and shall be administered in
accordance with the Plan in effect as of October 4, 2004, except that the
notional interest rates earned on amounts deferred prior to January 1, 2005
shall be revised, if necessary, to comply with the proposed Treasury regulations
issued under Section 409A.


All Participants shall receive an annual statement listing their deferred
compensation by year of election together with all respective interest income
earned thereon.


5.
ESTABLISHMENT OF DEFERRED COMPENSATION ACCOUNT

At the time of the Participant’s initial election to defer pursuant to Paragraph
4, the Company shall establish a memorandum account (a “Deferred Compensation
Account”) for each participant on its books. The Deferred Amount (as determined
under the participant’s election form) shall be credited to the Participant’s
Deferred Compensation Account as of the day that the compensation would
otherwise have been paid to the Participant.


6.
ADDITIONS TO DEFERRED AMOUNTS

Amounts equivalent to interest (“Interest”) shall be credited to a Participant’s
Deferred Compensation Account at the end of each calendar year based on the
average balance (including Deferred Amounts and prior interest credits) in the
Participant’s Account for such year. Interest for any calendar year shall be
computed at a rate equal to the Constant Maturity Treasuries plus twenty-five
basis points as reported in the Federal Reserve Bank H15 Report as of the first
business day of November of the prior year, with the following one exception
that is applicable only for the 2006 deferral:


The rate for a 30-year period shall be the rate for a 20-year Constant Maturity
Treasury with a linear extrapolation factor for 10 years as reported in the
Federal Reserve Bank H15 Report as of the first business day of November of the
prior year.


A Deferred Compensation Account that is paid out prior to the last day of a
calendar year shall be credited with Interest for a partial year ending with the
date of payout based on the average balance in the Participant’s Account for
such partial year.


7.
PAYMENT OF DEFERRED AMOUNTS

Distributions of a Participant’s Deferred Compensation Account shall be made
within ninety (90) days following the earliest to occur of (i) a fixed date
elected by the Participant in accordance with Paragraph 4 that is at least 3
years following the date on which the compensation would have been paid to the
Participant if the Participant did not elect to defer it hereunder, or if
sooner, the Participant’s termination of service from the Company, or (ii) any
of the events described in Subparagraph (b) below.


(a)
The Participant shall elect, in his/her election to defer, that his/her Deferred
Compensation Account be paid either:



 
3

--------------------------------------------------------------------------------

 
 
(i)
in a lump sum; or



 
(ii)
in a series of annual installment payments (each as nearly equal as possible),
the number of which cannot exceed fifteen, as the Participant shall elect under
rules established by the Committee. Each series shall be designated as a
separate payment.



Notwithstanding the foregoing, (I) except as provided in Subparagraphs (b)(i)
and (b)(ii) below, and (II) in the absence of an election by a Participant, all
distributions shall be made in the form of a lump sum payment.


(b)
(i) In the event of the Participant’s death or Disability (as defined below),
payment of the balance in the Participant’s Deferred Compensation Account shall
be made or commence as elected by the Participant in the election to defer, to
the Participant’s designated beneficiary or if none, to the Participant’s
estate, in the case of death, or to the Participant, in the case of Disability
within ninety (90) days of the determination of a Participant’s Disability or
death;



(ii) In the event of the Participant’s termination of service from the Company
for Retirement (as defined below), or the End of Service as a Non-Employee
Director (defined below), payment of the balance in the Participant’s Deferred
Compensation Account shall be made or commence as elected by the Participant in
the election to defer within ninety (90) days of the Participant’s Retirement or
End of Service as a Director; and


(iii) In the event of the Participant’s termination of service from the Company
for any reason other than death, Retirement or the End of Service as a
Non-Employee Director, payment of the balance in the Participant’s Deferred
Compensation Account shall be made in a lump sum within ninety (90) days of the
Participant’s termination of service from the Company, notwithstanding the
Participant’s election to the contrary.


If the Participant is a Specified Employee (as defined below), all payments to
be made pursuant to Subparagraph (b)(ii) and (b)(iii) above, to the extent
necessary to comply with Section 409A, shall be paid or commence on the first of
the month following six (6) months subsequent to the designated event in (ii)
and (iii) (the “Specified Employee Payment Date”).  Within thirty (30) days
following the Specified Employee Payment Date, each Specified Employee who has
elected to receive his/her benefit in a series of annual installment payments,
and whose benefit has been delayed, shall receive a lump sum cash payment in an
amount equal to the amount of the delayed installment payment(s) such
Participant would have otherwise received prior to the Specified Employee
Payment Date plus applicable interest at the most recent H15 short-term rate,
compounded annually.


(c)
Anything contained in this Paragraph 7 to the contrary notwithstanding, in the
event a Participant incurs an Unforeseeable Emergency (as defined below), the
Committee, upon written application of such Participant, shall direct immediate



 
4

--------------------------------------------------------------------------------

 
 
payment of all or a portion of the then current value of such Participant’s
Deferred Compensation Account. The amount of the distribution shall be limited
to the amount needed to satisfy the emergency plus federal, state, local or
foreign income taxes reasonably anticipated to be owed by the Participant as a
result of the distribution. Such distributions shall not be allowed to the
extent that the hardship may be relieved through reimbursement or compensation
by insurance or otherwise, or by liquidation of the Participant’s assets (to the
extent such liquidation would not itself cause a severe financial
hardship).  The Committee shall determine, in accordance with Section 409A
whether the Participant has incurred an Unforeseeable Emergency and the amount
needed to satisfy such emergency.


(d)
For deferrals on or after January 1, 2005, a Participant may make a new election
as to the time and/or form of payment at any time with respect to prior
deferrals, provided, that; (1) such election shall not take effect until at
least 12 months after the date on which such election is made; (2) the first
payment with respect to which such election is made is deferred for a period of
not less than 5 years; and, (3) such election shall not be made less than 12
months prior to the date of the first scheduled payment.



8.
TRANSFERABILITY OF INTERESTS

Except for the right of a Participant to designate a beneficiary as hereinabove
provided, a Participant, or beneficiary’s rights and interests may not be
anticipated, alienated, assigned, pledged, transferred or otherwise encumbered.


9.
AMENDMENT, SUSPENSION AND TERMINATION

The Corporation, in its sole and absolute discretion, at any time may amend,
suspend or terminate the Plan or any portion thereof to the extent permitted
under Section 409A.  No such amendment, suspension or termination shall alter or
impair the rights of a Participant with respect to then Deferred Amounts.


10.
DEFINITIONS

(a)
The term “Affiliate” means any corporation or other entity which is not a
Subsidiary but as to which the Corporation or a Subsidiary possesses a direct or
indirect ownership interest.



(b)
The term “Compensation” shall mean:

 
(i)
base salary for employees; and,



 
(ii)
cash retainer and meeting fees for non-employee directors of the Corporation.



(c)
The term “Disability” shall mean that the Participant is, on account of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, either (i) unable to engage in any substantial gainful
activity,



 
5

--------------------------------------------------------------------------------

 
 
 
(ii)
is eligible to receive disability benefits from the Social Security
Administration, or (iii) otherwise considered “disabled” pursuant to Section
409A.



(d)
The term “End of Service as a Non-Employee Director” shall mean a non-employee
director’s separation from service.



(e)
The term “Retirement” shall mean a termination of employment occurring on or
after the first to occur of attainment of (a) age fifty-five (55) with twenty
(20) years of service, or (b) age sixty (60) with ten (10) years of
service.  For this purpose, service of the Participant with the Company, its
Subsidiaries and any corporation or other entity that is the successor of the
Company shall be deemed service with the Company.

 
(f)
The term “Specified Employee” means one of the top fifty (50) highest
compensated employees of the Corporation and its controlled group determined
pursuant to the Corporation’s procedures and consistent with Section 409A and
the regulations promulgated thereunder.



(g)
The term “Subsidiary” shall mean any corporation or other entity eighty percent
(80%) or more of the voting stock or ownership interest of which is owned
directly or indirectly by the Corporation.



(h)
The term “Unforeseeable Emergency” means, with respect to a Participant, a
severe financial hardship resulting from: (1) an illness or accident of the
Participant, the Participant’s spouse, or a dependent; (2) loss of the
Participant’s property due to casualty; or (3) other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant, in each case as permitted pursuant to Section 409A.



11.
UNFUNDED OBLIGATION

No assets of the Company have been set aside to provide for the payment of the
Deferred Amounts. Assets of the Company are subject to the claims of the
Company’s general creditors. The Plan is intended to be, and shall be operated
and administered to be, a plan which is unfunded and which is maintained
primarily for the purpose of providing deferred compensation for a selected
group of non-employee directors and management employees. The Company shall make
no provision for the funding or insuring of Deferred Amounts that would cause
the Plan to be (i) a “funded” plan for purposes of Section 404(a)(5) of the
Internal Revenue Code of 1986, as amended or Title I of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), or (ii) other than an
“unfunded and unsecured promise to pay money or property in the future” under
Treasury Regulations Sections 1.83-3(e). A Participant and his/her beneficiary
shall be treated as a general unsecured creditor of the Company at all times
under this Plan, except as otherwise provided under applicable state law.


 
6

--------------------------------------------------------------------------------

 
 
12.
NO RIGHT TO EMPLOYMENT, TO RENDER SERVICES, OR OTHER BENEFITS

This Plan shall not constitute a contract of employment, nor an arrangement to
render services, between the Company and the Participant, and nothing contained
herein shall be construed as conferring upon any Participant the right to
continue in the employ of, nor the right to continue to render services to, the
Company.


Any compensation deferred and any benefits paid under this Plan shall be
disregarded in computing benefits under any employee benefit plan of the
Company, except to the extent expressly provided for in such employee benefit
plans; and, further provided that any benefit which would have been payable to
Participants under the “Retirement Plan for Employees of Loews Corporation” had
compensation deferred under this Plan been included in Compensation (for
Retirement Plan purposes) in the calendar year in which it would have been so
included had it not been deferred hereunder, shall be paid under the “Benefit
Equalization Plan”.


13.
EFFECTIVE DATE

The Plan, as amended and restated, shall be effective January 1, 2008.


14.
GOVERNING LAW

The Plan shall be governed by the laws of the State of New York without
reference to the principles of conflict of laws.


15.
COMPLIANCE WITH SECTION 409A

The Plan, with respect to all amounts deferred subsequent to December 31, 2004
is intended to comply with the applicable provisions of Section 409A and shall
be administered in accordance with Section 409A to the extent Section 409A
applies to the Plan.  Accordingly, the Plan shall be construed in a manner
consistent with those provisions and may, at any time, be amended in the manner
and to the extent determined necessary or desirable by the Company to reflect or
otherwise facilitate compliance with such provisions with respect to amounts
deferred on or after January 1, 2005. There are rights and benefits that existed
under the Plan as of October 3, 2004 that are deemed to be “grandfathered”
pursuant to Section 409A.  Notwithstanding any other provision of this Plan to
the contrary, to the extent required by Section 409A, any payment otherwise due
to a Participant upon his/her termination of employment or service with the
Company shall not be made until and unless such termination of employment or
service constitutes a “separation from service,” as such term is defined under
Section 409A.  This provision shall have no effect on payments otherwise due or
payable to the Participant or on his/her behalf, which are not on account of
his/her termination of employment with the Company, including as a result of
death.


16.
CLAIMS PROCEDURE

Any application for benefits, inquiries about the Plan or inquiries about
present or future rights under the Plan must be submitted in writing to the
person or persons selected by


 
7

--------------------------------------------------------------------------------

 
 
the Administrator (which may be the Administrator) (such person or persons,
“Claims Administrator”), as follows:


(a)
In the event that any application for benefits is denied in whole or in part,
the Claims Administrator must notify the applicant, in written or electronic
format, of the denial of the application, and of the applicant’s right to review
the denial.  The notice of denial shall be set forth in a manner designed to be
understood by the applicant, and shall include specific reasons for the denial,
specific references to the Plan provision upon which the denial is based, a
description of any information or material that the Claims Administrator needs
to complete the review, and an explanation of the Plan’s review procedure.



(b)
This notice shall be given to the applicant within ninety (90) days after the
Claims Administrator receives the application, unless special circumstances
require an extension of time, in which case, the Claims Administrator has up to
an additional ninety (90) days for processing the application.  If an extension
of time for processing is required, written or electronic notice of the
extension shall be furnished to the applicant before the end of the initial
ninety (90)-day period.



(c)
This notice of extension shall describe the special circumstances necessitating
the additional time and the date by which the Claims Administrator is to render
his/her decision on the application. The applicant shall then be permitted to
appeal the denial in accordance with the Review Procedure described below.



(d)
Request for a Review.  Any person (or that person’s authorized representative)
for whom an application for benefits is denied, in whole or in part, may appeal
the denial by submitting a request for a review to the Claims Administrator
within 60 days after the application is denied.  The Claims Administrator shall
give the applicant (or his/her representative) a reasonable opportunity for a
full and fair review of a claim and adverse benefit determination,
including:  (i) the opportunity to submit written comments, documents, records
and other information relating to the claim for benefits; (ii) the provision,
upon request and free of charge, of reasonable access to and copies of, all
documents, records and other information relevant to the claimant’s claim for
benefits, and (iii) a review that takes into account all comments, documents,
records, and other information submitted by the claimant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination.  A request for a review shall be in writing and
shall be addressed to:



Director, Employee Benefits
Loews Corporation
655 Madison Avenue
New York, NY 10065


(e)
A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent.  The Claims Administrator may require the applicant to submit



 
8

--------------------------------------------------------------------------------

 
 
additional facts, documents or other material as he or she may find necessary or
appropriate in making his/her review.
 
(f)
Decision on Review.  The Claims Administrator shall act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review.  If an extension for review
is required, written or electronic notice of the extension shall be furnished to
the applicant within the initial sixty (60)-day period.  The Claims
Administrator shall give prompt, written or electronic notice of his/her
decision to the applicant.  In the event that the Claims Administrator confirms
the denial of the application for benefits in whole or in part, the notice shall
outline, in a manner calculated to be understood by the applicant: (i) the
specific reason or reasons for the adverse determination, (ii) the specific Plan
provisions upon which the decision is based, (iii) a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary, (iv)
a description of the Plan’s review procedures and the time limits applicable to
such procedures, including a statement of the claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse benefit determination
on review.



(g)
Rules and Procedures.  The Claims Administrator may establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out his/her responsibilities in reviewing benefit
claims.  The Claims Administrator may require an applicant who wishes to submit
additional information in connection with an appeal from the denial of benefits
to do so at the applicant’s own expense.



(h)
Exhaustion of Remedies.  No legal action for benefits under the Plan may be
brought until the applicant (i) has submitted a written application for benefits
in accordance with the procedures described by paragraph 16(a) above, (ii) has
been notified by the Claims Administrator that the application is denied, (iii)
has filed a written request for a review of the application in accordance with
the appeal procedure described in paragraph 16(d) above, and (iv) has been
notified in writing or electronically that the Claims Administrator has denied
the appeal.

 
 
 
9

--------------------------------------------------------------------------------

 